Citation Nr: 1509029	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-46 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative joint disease, status-post surgery, with scar.

2.  Entitlement to an initial compensable rating for status-post left ankle impaction fracture.  

3.  Entitlement to an initial compensable rating for right ankle degenerative joint disease.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial compensable rating for bilateral foot plantar fasciitis with left first metatarsophalangeal joint degenerative joint disease.

6. Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

A review of the Veteran's Virtual electronic folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.

The Veteran did not appeal a February 2009 rating decision that denied service connection for posttraumatic stress disorder (PTSD).  

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran has not asserted that his service-connected disabilities cause him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable.  Accordingly, there is no implicit claim for TDIU.  Id.


FINDINGS OF FACT

1.  The Veteran has full range of motion of the right shoulder with pain only at the ends of the range of motion; the right shoulder surgical scars are 12 x 1 cm and 1 x 0.5 cm in size, not painful, do not limit function, and there is no ulceration or skin breakdown.

2.  The Veteran's left ankle disability is manifested by occasional pain and popping, but normal range of motion.  

3.  The Veteran has arthritis of the right ankle manifested by aching pain sensation, but normal range of motion.  

4.  In 2006 and 2007 there were periods where the Veteran had diastolic blood pressure predominantly between 100 and 110 and he is now on continuous medication for treatment of hypertension.  

5.  The Veteran's bilateral foot plantar fasciitis with left first metatarsophalangeal joint degenerative joint disease results in no more than daily bilateral arch pain.  

6.  The VA criteria for hearing loss have not been demonstrated in either ear at any time.

7.  The Veteran does not have a current low back disorder.

8.  The Veteran does not have a current disorder of either knee that is related to his military service.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right shoulder degenerative joint disease have not been met, and a separate compensable rating for surgical scar is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5003, 5010, 5201-5024, 7801-7805 (2014).

2.  The criteria for an initial compensable rating for status-post left ankle impaction fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2014).

3.  The criteria for an initial compensable rating for right ankle degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).

4.  The criteria for an initial 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.119, Diagnostic Code 7101 (2014).

5.  The criteria for an initial 10 percent rating, but no higher, for bilateral foot plantar fasciitis with left first metatarsophalangeal joint degenerative joint disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

7.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

8.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With regard to the increased rating claims, the appeal arises from the Veteran's disagreement with the initial rating evaluations following the grant of service connection.  In such claims, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC).  The RO has already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In November 2007, prior to the May 2008 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the service connection claims, and the relative duties upon himself and VA in developing these claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The November 2007 letter specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Right Shoulder

The Veteran seeks an initial rating in excess of 10 percent for his right shoulder disability.  He reported on his November 2007 claim that he dislocated his right shoulder in December 1989.  He stated that continued to have dislocations until November 1996, at which time he underwent right shoulder reconstruction.  The Veteran reported that he now has limited range of motion of the right shoulder and that it sometimes swells up.  He asserted that his right shoulder is not as strong as his left shoulder and reported that he is right-handed.  He further asserted that his right shoulder has signs of arthritis, and that his right shoulder swells up after performing pushups and weight lifting training.

On VA examination in December 2007 the examiner noted that the Veteran sustained an acute right shoulder dislocation with glenoid labrum tear in approximately 1988.  She noted that the Veteran then had arthroscopic surgery in 1992 and a full reconstruction of the right shoulder in 1996.  The Veteran reported that he now experienced right shoulder swelling, limited range of motion, soreness and weakness.  The Veteran reported no current treatment for his right shoulder.  He reported that it moderately affected exercise for activities that required lifting or pushing.  He reported no other effects on his other activities of daily living, and no significant effect on employment.  The Veteran reported that he worked full time and that he had not missed any time from work in the last 12 months.  He reported that for exercise he engaged in weight training, basketball, football, and baseball.

Examination revealed the Veteran to have 180 degrees of flexion and abduction (full range of motion) with pain at the extremes of flexion and abduction.  He had 90 degrees of external rotation and 90 degrees of internal rotation.  There was no limitation of motion with repetition.  The Veteran had full (5/5) strength of the right shoulder and his right deltoid was normal, being symmetrical to the left.  There was no crepitus, effusion or impingement of the right shoulder.  X-rays revealed prior surgery to the inferior aspect of the glenoid as well as some inferior spurring.  The Veteran had two surgical scars on his right shoulder, one was 1 cm by 0.5 cm and the other was 12 cm by 1 cm.  The examiner noted that the scars were nontender and caused no functional limitation.  The impression was degenerative joint disease of the right shoulder status post arthroscopic and total reconstruction surgeries with well-healed minimal disfiguring scars.

The post service VA treatment records do not reveal any right shoulder complaints or treatment.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003. 

As noted, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected.  In this case, the appropriate DC would be DC 5201 (limitation of motion of the arm).

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, DC 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014). With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.

In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has been shown to have full range of motion of the right shoulder with pain only at the ends of motion.  He has not reported flare-ups and there has been no evidence of weakness, fatigability, incoordination or any other factors to cause limitation of motion of the right shoulder to the shoulder level, the criteria for a 20 percent rating.   

The Veteran reported at his December 2007 VA examination that exercise is moderately affected for activities that required lifting or pushing.  There were no effects on chores, shopping, sports, recreation, traveling, feeding, bathing, dressing, toileting or grooming.  The Board finds that the moderate degree of impairment on his ability to perform activities requiring lifting or pushing is contemplated in the current 10 percent rating.  The Veteran does not have a compensable limitation of motion and the Board finds that the painful motion and swelling are contemplated by the current rating.  There is no additional functional loss to include due to pain or any other factors that would warrant a higher rating.  Therefore, the Board concludes that the Veteran's right shoulder suffers no functional loss beyond that contemplated by the current 10 percent rating.

No alternative DC can be applied to afford the Veteran a higher rating.  The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  However, the Veteran's right shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore DC 5202 and DC 5203 are inapplicable.  He has full range of motion of the right shoulder so it is clearly not ankylosed and therefore DC 5200 is not applicable.

The Board has considered the Veteran's right shoulder scars associated with his in-service surgeries.  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.  

In order to warrant a compensable rating the evidence must show: scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); scars, superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under Diagnostic Code 7803); or scars, superficial, that are painful upon examination (10 percent disabling under DC 7804).  In this case, the Veteran's residual scars, are not of sufficient size to warrant compensable rating under Diagnostic Codes 7801 or 7802.  The combined area of the two right shoulder scars is much less than 39 sq. cm.  The evidence also does not indicate that the right shoulder scars are unstable or painful upon examination.  Overall, the medical evidence does not reflect, nor has the Veteran reported, that either scar is unstable in that he has frequent loss of skin covering the scar.  Therefore, given the relatively small size of the scars, and given the fact the scars have not been shown to be either unstable or painful upon examination, a compensable rating is not warranted for the scars under Diagnostic Codes 7803 or 7804. 

Moreover, the medical evidence does not show that the Veteran's residual scars have caused any functional limitation of his right shoulder to warrant a compensable rating under Diagnostic Code 7805.  Consequently, the Veteran is not entitled to a separate compensable rating for his right shoulder scars under any applicable diagnostic code relating to scars.

In this case, the Board finds no provision upon which to assign a separate or higher  rating than 10 percent for the Veteran's right shoulder disability at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

III.  Left Ankle

The Veteran appealed the noncompensable rating assigned for his left ankle disability.  He reported on his November 2007 claim that he twisted his left ankle in May 2006 resulting in an impaction fracture.  He asserted that his ankle has signs of arthritis and soreness.  He also reported that his left ankle makes an audible clicking sound.  

On VA examination in December 2007, the examiner noted that Veteran sustained a compression fracture of the left ankle in service.  He was prescribed a CAM boot and was treated with physical therapy for two months.   The Veteran reported no reinjury of the left ankle.  He complained of occasional left ankle soreness and popping.  The Veteran reported no left ankle effects on daily activities, no significant effect on employment, and no flare-ups.  

Examination revealed no deformity, tenderness, grinding or laxity of the left ankle.  Dorsiflexion of the right ankle was from 0-20 degrees and plantar flexion was from  0-45 degrees.  There was no pain on motion and no limitation of motion with repetitive use.  The Veteran had full (5/5) strength of the left ankle.  X-rays revealed no significant abnormalities of the left ankle.  The impression was well-healed left ankle impaction fracture with normal examination and x-ray. 

The post service VA treatment records reveal no left ankle complaints or findings.  

Under Diagnostic Code 5271 (disability of the ankle manifested by limited motion), a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

Based on the foregoing evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's service-connected left ankle disability.  The Veteran has reported symptoms of left ankle pain and popping.  He is competent to report the symptoms he experiences, and the Board finds him credible in this regard.  Painful motion of a joint is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2010).  However, the examiner found that the Veteran did not have limitation of motion or painful motion and the Veteran has not reported any functional impairment.  There is no evidence, to include lay evidence, of functional loss; weakness; less movement than normal; excess fatigability; swelling, deformity, pain on movement or atrophy of disuse.  Consequently, an initial compensable rating is not warranted for the Veteran's status-post left ankle impaction fracture even with consideration of Deluca factors.  

The Board has considered other diagnostic codes relevant to the Veteran's left ankle disability; however, none of the evidence of record shows that the Veteran has ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, an astragalectomy, or malunion of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274, 5262 (2014).  Therefore, a rating in excess of 10 percent under other diagnostic codes pertaining to the ankle is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against finding that a compensable rating is warranted for his left ankle disability at any point in time since the grant of service connection.  Fenderson.  

IV.  Right Ankle

The Veteran appealed the noncompensable rating assigned for his right ankle disability.  He reported on his November 2007 claim that he sprained his right ankle several times in service.  He asserted that his right ankle has been diagnosed with instability and mild eversion shift.  He reported that his right ankle makes an audible clicking sound and that it shows signs of arthritis.  

On VA examination in December 2007, the Veteran reported that he sprained his right ankle for the first time in approximately 1990 and that he resprained it approximately 10 more times since the original injury.  He reported that he had a right ankle aching sensation.  The Veteran reported his right ankle disability did not affect any of his daily activities, had no significant effect on employment and that he did not have flare-ups.  

Examination revealed no deformity, tenderness, grinding or laxity of the right ankle.  Dorsiflexion of the right ankle was from 0-20 degrees and plantar flexion was from  0-45 degrees.  The VA examiner noted that there was no pain on or loss of motion with repetition of motion.  The Veteran had full (5/5) strength of the right ankle.  X-rays revealed minimal spurring of the malleolus of the right ankle.  The impression was degenerative joint disease of the right ankle with resolved right ankle sprain and normal examination.

The post service VA treatment records reveal no right ankle complaints or findings.  

The Board finds that a compensable rating is not warranted for the Veteran's service-connected right ankle degenerative joint disease.  The Veteran has reported symptoms of right ankle aching (pain).  He is competent to report the symptoms he experiences, and the Board finds him credible in this regard.  Painful motion of a joint is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2010).  However, the examiner found that the Veteran did not have limitation of motion or painful motion and the Veteran has not reported any functional impairment resulting from the aching sensation.  There is no evidence, to include lay evidence, of functional loss; weakness; less movement than normal; excess fatigability; swelling, deformity, pain on movement or atrophy of disuse.  Consequently, an initial compensable rating is not warranted for the Veteran's right ankle degenerative joint disease even with consideration of Deluca factors.  A compensable rating is also not warranted under Diagnostic Code 5003 as the Veteran does not have limitation of motion of the ankle and two or more major joints are not affected by arthritis.    

The Board has considered other diagnostic codes relevant to the Veteran's right ankle disability; however, none of the evidence of record shows that the Veteran has ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, an astragalectomy, or malunion of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274, 5262.  Therefore, a compensable rating under other diagnostic codes pertaining to the ankle is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against finding that a compensable rating is warranted at any point in time since the grant of service connection.  Fenderson.  

V.  Hypertension

The Board finds that the Veteran is entitled to an increased, 10 percent, rating for his service-connected hypertension disability since discharge from service.  DC 7101 provides for a 10 percent rating for hypertension when there is a history of diastolic pressure predominantly 100 or more in an individual who requires continuous medication.  

The STRs reveal that the Veteran received testing for hypertension in 1999 and 2000 and that he has been on continuous medication for hypertension since prior to 2006.  The STRs show that the Veteran's blood pressure was 146/104 in July 2005.  In October 2006 the Veteran had blood pressure measurements of 150/100 and 163/104.  In November 2006 he had readings of 161/104 and 164/103.  A January 2007 STR reveals a measurement of 166/101.  A review of the STRs reveal that for a period of time during service the Veteran had diastolic blood pressure predominantly 100 or more.  Thus the Veteran has a history of diastolic pressure predominantly 100 or more.  The Board further notes that since discharge from service the Veteran has been on continuous medication for treatment of his hypertension.  

Accordingly, the two criteria necessary for a 10 percent rating are (1) continuous medication and (2) a history of diastolic pressure readings predominantly 100 or more.  The regulation does not state that the history of diastolic pressure readings of predominantly 100 or more needs to have occurred in the last 12 months or any other time frame.  Had that been the requirement, the Secretary of VA would have provided such language in the Diagnostic Code.  Rather, the requirements are continuous medication and a history of diastolic pressure readings predominantly 100 or more, both of which are shown by the record.

Resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating for hypertension have been met ever since discharge from service.  Fenderson.    

On VA examination in December 2007 the Veteran's blood pressure was measured to be 130/80.  The Veteran was taking three medications daily for treatment of hypertension.  The examiner stated that the Veteran had hypertension with no complications.  

VA treatment records reveal blood pressure measurements of 134/88, 131/86 and 130/80 in 2008 and 2009.

For a rating in excess of 10 percent, the evidence must show systolic pressure 200 or higher or diastolic 110 or greater, predominantly.  Neither the STRs, nor the post service medical records, have shown any blood pressure reading approximating 200 systolic or 110 diastolic.  No higher readings are shown in the record.  Accordingly the criteria for a rating in excess of 10 percent have not been met at any time.  

VI.  Plantar Fasciitis

The Veteran reported on his November 2007 claim that his feet started to ache during Operation Iraqi Freedom, 2005-2007.  He said that he first noticed mild foot pain in June 2006 and that the pain then progressed.  He reported that he had been referred to physical therapy for temporary arch supports and that later he was referred for permanent arch supports.  A July 2007 service treatment record indicates that the bilateral arch pain was aggravated by running.  Another July 2007 service treatment record indicated there was tenderness on palpation of the medial and transverse bilateral arches.

On VA examination in December 2007, the Veteran reported that he developed bilateral foot pain in June 2006 while stationed in Iraq.  He stated that he was issued custom orthotics which helped his foot pain.  He reported daily bilateral arch pain.  He had no current complaints of pain, weakness, or fatigability.  There were no functional limitations on standing or walking.  He reported no current treatment other than orthotics.  The Veteran's disability of the feet had no effects on any of the Veteran's daily activities.  

Examination of the feet was normal.  The Veteran had normal gait, there was no evidence of abnormal weight bearing such as calluses, abnormal shoe wear pattern, or skin breakdown.  The Veteran's arch characteristics were normal.  Alignment of the Achilles tendon was normal.  There was no plantar tenderness and no pain on manipulation.  There were no deformities of either foot.  There was no weakness, instability or tenderness of either foot.  There was no painful motion of either foot.  X-rays revealed slight spurring of the first MTP joint and first tarsometatarsal joint of the left foot.  X-rays revealed no significant abnormality of the right foot.  The impression was degenerative joint disease and plantar fasciitis of the left foot, and plantar fasciitis of the right foot.

The post service VA treatment records reveal no complaints regarding the feet.  A February 2009 VA outpatient record indicates that no abnormalities were noted on diabetic foot examination.

Under Diagnostic Code 5276, acquired bilateral flatfoot is assigned a 50 percent rating (30 percent unilateral) if pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating (20 percent unilateral) is assigned if severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 10 percent rating is assigned if moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 0 percent rating is assigned if mild; symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276. 

Although the December 2007 VA examiner did not find pain on manipulation, the Board finds that the Veteran's reported daily bilateral arch pain and July 2007 report of aggravation when running is a symptom that is of reasonable equivalence to pain on manipulation and use of the feet and therefore the daily bilateral arch pain the Veteran experiences more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5276.  In this case, the Veteran's bilateral arch pain, to include on use, is contemplated in the criteria set forth for in Diagnostic Code 5276.  Accordingly, this is the most appropriate code under which to rate the disability.  In the absence of additional disability such as marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities, the criteria for a 30 percent rating, either unilaterally or bilaterally, under Diagnostic Code 5276 are not met.  Moreover, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the endo Achillis on manipulation, not improved by orthopedic shoes or appliances are not shown and therefore the criteria for a 50 percent rating are not met.  

Also in the absence of factors other than bilateral pain, to include on manipulation and use, the criteria for a separate rating in addition to the currently assigned rating, a separate rating for each foot, or a higher rating under Diagnostic Code 5284 are not met.

The Board has considered whether any other diagnostic code would be applicable, but finds that there are none.  A rating on the basis of weak foot (DC 5277) is not appropriate as there is no such diagnosis.  There is no diagnosis of, or findings consistent with, claw foot (DC 5278), metatarsalgia (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), or hammer toe (DC 5282).  There is no evidence of malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  Accordingly, there is no other appropriate diagnostic code in this case.

The Board recognizes that the X-ray findings of slight spurring of the first MTP joint and first tarsometatarsal joint of the left foot indicate that the Veteran has arthritis of the first toe of the left foot.  However, the December 2007 examination report does not indicate that the Veteran has any limitation of motion of the first toe of the left foot and indicates that he does not have any pain in the left toe.  As the left first toe arthritis does not result in any reported symptoms, the Veteran is not entitled to a separate compensable rating under DC 5003 for arthritis of the left first toe.    

Accordingly, the Board finds that the criteria for the assignment of a 10 percent rating, but no higher, have been met for the Veteran's bilateral foot disability since the grant of service connection.  Fenderson.  

VII.  Extraschedular Considerations

The record clearly indicates that the Veteran's service-connected disabilities do not cause him significant disability.  As noted above the Veteran has full range of motion of the right shoulder and ankles, has few complaints about his feet, and has not been found to have any complications due to his hypertension.  The December 2007 VA examiner indicated that none of these disabilities significantly interfered with employment.  Furthermore the Veteran stated that he lost no time from work in the previous 12 months.  The Board also notes that post service VA treatment records show no complaints regarding any of the service-connected disabilities evaluated above.  The Board finds that with each of the disabilities evaluated above the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the disability picture is contemplated by the Rating Schedule.  Moreover, the evidence does not show marked interference with employment or frequent periods of hospitalization.  Accordingly, the assigned schedular ratings are, therefore, adequate, and no referral to the Director of VA's Compensation and Pension Service for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria for the disabilities addressed herein or that the disabilities in combination result in marked interference with employment or frequent hospitalizations.  Accordingly, referral for extraschedular consideration is not warranted. 

VIII.  Hearing Loss

The Veteran indicated on his November 2007 claim that he had had bilateral hearing loss since August 29, 1990.  He reported that his September 2007 discharge examination report indicates that he has hearing loss.   

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status shall be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs contain an April 1994 complaint of hearing loss.  Examination revealed that the Veteran's ears canals were blocked by cerumen and the Veteran was not indicated to have hearing loss.  

The Veteran reported on his September 2007 Report of Medical History (RMH) that he had hearing loss in both ears.  The September 2007 examination report in preparation for discharge notes a diagnosis of hearing loss.  However, the same report lists the Veteran's audiological thresholds and they indicate that the Veteran had normal hearing in both ears.  None of the auditory thresholds at any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz was greater than 25 decibels in either ear.  The Board notes that the actual audiological thresholds reported on the September 2007 discharge examination report are more probative than the discharge examiner's notation on the examination report that the Veteran had hearing loss.  The measured auditory thresholds provide the most accurate evaluation of a person's hearing acuity.  

The Board notes that the Veteran's hearing was evaluated a number of times during service and each time the audiometric evaluations revealed the Veteran to have normal hearing in both ears.

On VA audiological examination performed in December 2007, the Veteran reported that he worked with power generation equipment during his 20 years in service.  He stated that he had used ear protection.  He was unaware of significant communication difficulty.  The examiner stated that the Veteran had normal hearing with excellent speech discrimination bilaterally.  Testing revealed that the Veteran's speech discrimination scores were 94 percent in the right ear and 96 percent in the left ear.  The Veteran's auditory thresholds did not exceed 25 decibels in either ear from 500 to 4000 Hertz.  He thus did not have hearing loss at defined by VA in either ear.  See 38 C.F.R. § 3.385.

In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Review of the record fails to show that the Veteran has met the VA standards for hearing loss in either ear at any time.  Accordingly, service connection is not warranted for hearing loss in either ear.

IX.  Low Back Disorder

The Veteran asserts that he is entitled to service connection for a low back disorder.  In November 2007 he reported that he had low back pain during basic training and that he had physical therapy for the back pain.  He stated that he had several profiles for lower back pain.  He said that he continued to have low back pain, usually after running during physical fitness training.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The STRs show that the Veteran had numerous complaints of back pain in 1988 and 1989.  The STRs554559450 during that time note moderate muscle strain, recurring back pain and mechanical low back pain.  

However, the Veteran was in service for many more years thereafter without the STRs showing any further low back complaints.  On his September 2007 RMH, on preparation for discharge from service, the Veteran denied recurrent back pain or any back problem.

On VA examination in December 2007, the Veteran reported that he developed low back pain and stiffness in 1988 when participating in a long distance ruck march.  The Veteran stated that he had had intermittent low back pain and stiffness ever since.  The Veteran reported no current treatment, no flares, no interference with activities and no interference with employment due to his low back.  X-rays of the lumbar spine were normal and there was no limitation of motion.  The examiner found no current disability of the lumbar spine.  

The post service VA treatment records show treatment for a number of complaints, but contain no low back complaints or findings.  

Although the Veteran has reported occasional low back pain, there is no objective indication that he has had any chronic low back disorder since discharge from service.  The Veteran is competent to report that he has pain in the low back.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current chronic disability of the low back that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative December 2007 VA medical examination report that indicates that the Veteran has no current low back disability.

The most probative evidence of record consists of the Veteran's denial of recurrent back pain at his September 2007 discharge examination, his post service VA treatment records which reveal no low back findings, and the December 2007 VA examination report which indicates that the Veteran's has no low back disorder.  Moreover, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The examiner after conducting a thorough examination found that the Veteran did not have a diagnosed or identifiable underlying malady or condition. Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a low back disorder is not warranted.  See Brammer.

X.  Knees

The Veteran reported in November 2007 that he has had pain in his knees since 1990 due to running and road marches.  He stated that he had been on and off profiles for the past 17 years for knee pain.  He reported that his knees constantly ached and gave out when trying to squat or kneel down.  He stated that they became sore after running during physical fitness training.  

The STRs show that in August 1990 the Veteran reported that he had had right knee pain for two weeks.  He was noted to have possible patella femoral syndrome (PFS).  In July and August 1998 the Veteran reported left knee pain which was attributed to iliotibial band syndrome (ITB).  A June 1993 STR reveals a complaint of right knee pain.  In July 1994 the Veteran reported that he had had right knee pain for three months.  The assessment included mechanical knee pain and PFS.
In January 2007 the Veteran was treated for hamstring pain and he denied previous knee pain.  Examination revealed full range of motion of the knees without pain.  Tests for instability were negative.  The Veteran had tenderness of the left hamstring muscle which was described as an abnormality of the knee.  

On his September 2007 RMH, on preparation for discharge from service, the Veteran reported knee trouble, that his knees gave out.  The examiner summarized that the Veteran complained of bilateral knee instability and pain.  On the discharge examination report the examiner recorded bilateral knee instability in the box for "summary of defects and diagnoses", but on the clinical evaluation he noted that the Veteran's lower extremities were normal.  

On VA examination in December 2007, the Veteran reported that he developed bilateral aching during service.  He stated that his knees gave out with kneeling, running, and long periods of standing.  He reported chronic bilateral knee aching sensations.  The Veteran reported no current treatment, no flares, no interference with activities and no interference with employment due to his knees.  Examination revealed full range of motion of both knees without pain or apprehension.  There was no effusion, tenderness or laxity of either knee.  X-rays of the knees were normal.  The examiner indicated that the Veteran's knees were normal; she found no current disability of either knee.  

The Board recognizes that the STRs show treatment for complaints of pain in the knees a number of times early in the Veteran's military service.  Additionally, the Veteran is competent to report that he has pain in the knees and that he feels that his knees are unstable.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current chronic disability of either knee that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative December 2007 VA medical examination report that indicates that the Veteran has no current disability of either knee.  Moreover,  "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The examiner after conducting thorough examinations found that the Veteran did not have a diagnosed or identifiable underlying malady or condition of the knees.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and service connection for a disorder of either knee is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative joint disease is denied.

Entitlement to an initial compensable rating for status-post left ankle impaction fracture is denied.      

Entitlement to an initial compensable rating for right ankle degenerative joint disease is denied.

Entitlement to an initial 10 percent rating for hypertension is granted, subject to the law and regulations regarding the award of monetary benefits.

Entitlement to an initial 10 percent rating for bilateral foot plantar fasciitis with left first metatarsophalangeal joint degenerative joint disease is granted, subject to the law and regulations regarding the award of monetary benefits.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.


______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


